        Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 1 of 38




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION                                                               ENTERED
                                                                                                                  11/25/2020
------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
                                         1
PACIFIC DRILLING S.A., et al.,                               : Case No. 20-35212 (DRJ)
                                                             :
                   Debtors.                                  : (Jointly Administered)
                                                             :
------------------------------------------------------------ x

              FINAL ORDER (I) AUTHORIZING THE DEBTORS
         TO UTILIZE CASH COLLATERAL, (II) GRANTING ADEQUATE
    PROTECTION TO THE PREPETITION SECURED PARTIES, (III) MODIFYING
        THE AUTOMATIC STAY, AND (IV) GRANTING RELATED RELIEF
                     [Relates to Motion at Docket No. 28]

         Upon the motion (the “Motion”)2 of the above-captioned debtors, as debtors-in-possession

(collectively, the “Debtors”), pursuant to Sections 105, 361, 362, 363, 503, 506(c), and 507 of

Title 11 of the United States Code (the “Bankruptcy Code”), rules 2002, 4001, and 9014 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), rule 4001-1(b) of the

Bankruptcy Local Rules for the Southern District of Texas (the “Local Rules”), and the Procedures

for Complex Chapter 11 Bankruptcy Cases promulgated by the United States Bankruptcy Court

for the Southern District of Texas (the “Complex Case Procedures”) seeking entry of an interim

order (the “Interim Order”) and thereafter, following subsequent notice to parties in interest, a

final order (this “Final Order”), among other things:


1
         The Debtors in these cases, along with the last four digits of each Debtor’s U.S. federal tax identification
number, to the extent applicable, are: Pacific Drilling S.A. (5724), Pacific Bora Ltd. (9815), Pacific Drilling
Operations Limited (9103), Pacific Drilling Operations, Inc. (4446), Pacific Drilling, Inc. (1524), Pacific Drilling,
LLC (7655), Pacific Scirocco Ltd. (0073), Pacific Sharav S.À R.L. (2431), Pacific Drilling Holding (Gibraltar)
Limited (3754), Pacific Drilling Company Limited (4275), Pacific Sharav Korlátolt Felelősségű Társaság (4898),
Pacific Drillship Nigeria Limited (0281), Pacific Drilling Finance S.À R.L., Pacific Drilling Limited, Pacific Drilling
V Limited, Pacific Drilling VII Limited, Pacific Drillship S.À R.L., Pacific Mistral Ltd., and Pacific Santa Ana
Limited.
2
         Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.



US-DOCS\118638187.5
        Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 2 of 38




                 (a)    authorizing the use of cash collateral, as such term is defined in
        Section 363(a) of the Bankruptcy Code (“Cash Collateral”), on a final basis and subject
        to the terms and conditions set forth in this Final Order during the period beginning on the
        date of the entry of this Final Order and ending on the Termination Date (as defined below)
        of:

                       (i)     Wilmington Trust, National Association (“Wilmington Trust”), as
                               indenture trustee and collateral agent (in such capacity, the
                               “Prepetition First Lien Notes Trustee”), on behalf of and for the
                               benefit of itself and the holders of the Prepetition First Lien Notes
                               (as defined below) (the “Prepetition First Lien Noteholders,”
                               together with the Prepetition First Lien Notes Trustee and the other
                               “Secured Parties” under the Prepetition First Lien Notes Indenture
                               (as defined below), the “Prepetition First Lien Notes Secured
                               Parties”) issued under the Prepetition First Lien Notes Indenture
                               (together with any related security agreements and other related
                               documents, collectively, the “Prepetition First Lien Notes
                               Documents”); and

                       (ii)    UMB Bank, N.A. as successor indenture trustee and junior lien
                               collateral agent to Wilmington Trust (in such capacity, the
                               “Prepetition Second Lien PIK Notes Trustee” and together with
                               the Prepetition First Lien Notes Trustee, collectively, the
                               “Prepetition Trustees”) on behalf of and for the benefit of itself
                               and the holders of the Prepetition Second Lien PIK Notes (as defined
                               below) (the “Prepetition Second Lien PIK Noteholders,” together
                               with the Prepetition Second Lien PIK Notes Trustee and the other
                               “Secured Parties” under the Prepetition Second Lien PIK Notes
                               Indenture, the “Prepetition Second Lien PIK Notes Secured
                               Parties” and the Prepetition Second Lien PIK Notes Secured Parties
                               together with the Prepetition First Lien Notes Secured Parties,
                               collectively, the “Prepetition Secured Parties”) issued under the
                               Prepetition Second Lien PIK Notes Indenture (as defined below)
                               (together with any related security agreements and other related
                               documents, collectively, the “Prepetition Second Lien PIK Notes
                               Documents” and together with the Prepetition First Lien Notes
                               Documents collectively, the “Prepetition Secured Debt
                               Documents”);

                (b)    granting adequate protection to the Prepetition Secured Parties pursuant to
        Sections 361 and 363(c) and (e) of the Bankruptcy Code to the extent of the Adequate
        Protection Obligations (as defined below);

               (c)    modifying the automatic stay imposed by Section 362 of the Bankruptcy
        Code to the extent necessary to permit the Debtors and the Prepetition Secured Parties to
        implement and effectuate the terms and provisions of this Final Order;


                                                 2
US-DOCS\118638187.5
        Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 3 of 38




                (d)     subject solely to the entry of this Final Order, waiving (i) except to the
        extent of the Carve Out (as defined below), the Debtors’ ability to surcharge against the
        Prepetition Collateral or the Adequate Protection Collateral (as defined below) pursuant to
        Section 506(c) of the Bankruptcy Code, or any other applicable principle of equity or law,
        and (ii) the applicability of the “equities of the case” exception under Section 552(b) of the
        Bankruptcy Code with respect to the Prepetition Secured Parties;

                (e)      subject solely to the entry of this Final Order, granting adequate protection
        liens on claims and causes of action arising under Section 549 of the Bankruptcy Code and
        all proceeds and property recovered in respect thereof, and subject to entry of the Final
        Order, all proceeds and property recovered in respect of claims and causes of action arising
        under Sections 502(d), 544, 545, 547, 548, 550, 551 or 553 of the Bankruptcy Code or any
        other state or federal law (such claims and causes of action, including claims and causes of
        action arising under Section 549 of the Bankruptcy Code, the “Avoidance Actions”); and

                (f)      scheduling a final hearing (the “Final Hearing”) by no later than 30 days
        after the Petition Date to consider entry of the Final Order authorizing on a final basis, inter
        alia, the use of Cash Collateral and the provision of adequate protection of the Prepetition
        Secured Parties;

due and sufficient notice of the Motion under the circumstances having been given; the Court

having conducted a hearing for interim relief on the Motion on November 2, 2020 (the “Interim

Hearing”), at which time the Debtors presented and introduced into evidence, among other things,

the (a) Declaration of James Harris, Chief Financial Officer of the Debtors, in Support of the

Chapter 11 Petitions and First Day Pleadings (the “First Day Declaration”); and (b) the

declaration of Carrianne Basler in support of the Motion (the “Alix Declaration” and together

with the First Day Declaration, the “Supporting Declarations”); and the Court having reviewed

the Supporting Declarations, the pleadings, the evidence adduced by the parties, and the

representations of counsel; and upon the entire record made at the Interim Hearing; and the Court

having entered the Interim Order on November 3, 2020 [Docket No. 78]; and the Court having

conducted the Final Hearing on November 25, 2020; and it appearing to the Court that granting

the relief sought in the Motion on the terms and conditions contained herein is necessary and

essential to enable the Debtors to preserve the value of their businesses and assets and to prevent

immediate and irreparable harm to the Debtors’ estates and to facilitate the reorganization of the

                                                   3
US-DOCS\118638187.5
        Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 4 of 38




Debtors’ businesses and that such relief is fair and reasonable and in the best interests of the

Debtors’ estates, their creditors, and all parties in interest; and the Court finding that good and

sufficient cause appears therefor and that all objections to the entry of this Final Order have been

withdrawn or are overruled;

         IT IS HEREBY FOUND AND DETERMINED THAT:3

         A.       This Court has jurisdiction over this proceeding and the parties and property

affected hereby pursuant to 28 U.S.C. §§ 1334 and 157. Consideration of the Motion constitutes

a core proceeding as defined in 28 U.S.C. §§ 157(b)(2). Venue for the Chapter 11 Cases (as defined

below) and the proceedings on the Motion is proper in this district pursuant to 28 U.S.C. §§ 1408

and 1409.

         B.       On October 30, 2020 (the “Petition Date”), the Debtors filed voluntary petitions

for relief with this Court under chapter 11 of the Bankruptcy Code (collectively, the “Chapter 11

Cases”). The Chapter 11 Cases are being jointly administered under Case No. 20-35212 (DRJ).

         C.       Without prejudice to the rights of any other party-in-interest in the Chapter 11

Cases to object to the Plan (including the stipulated amounts and priorities of any liens and claims

set forth therein) in accordance with the procedures approved by the Court for such objections, the

Debtors (i) acknowledge, (ii) admit, (iii) agree, and (iv) stipulate to the validity and perfection of

(a) the prepetition claims held by the Prepetition Secured Parties (the “Prepetition Secured

Indebtedness”) and (b) the prepetition liens on “Collateral” (as such term is defined in the

Prepetition First Lien Notes Documents and the Prepetition Second Lien PIK Notes Documents,

as applicable) (the “Prepetition Collateral”) in favor of the Prepetition Secured Parties securing




3
  Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as findings of
fact, pursuant to Bankruptcy Rule 7052.


                                                         4
US-DOCS\118638187.5
        Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 5 of 38




the Prepetition Secured Indebtedness (the “Prepetition Liens”), in each case in the amounts and

with the priorities set forth Article 3.2 of the Plan.

        D.       Without prejudice to the rights of any other party, each of the Debtors and the

Debtors’ estates, on its own behalf and on behalf of its past, present, and future predecessors,

successors, heirs, subsidiaries (other than, for the avoidance of doubt, non-Debtors Pacific Drilling

Services, Inc., Pacific Drilling VII Limited, and their successors), and assigns (collectively, the

“Releasors”) shall, to the maximum extent permitted by applicable law, unconditionally,

irrevocably, and fully forever release, remise, acquit, relinquish, irrevocably waive, and discharge

each of the Prepetition Secured Parties, in all capacities under the Prepetition Secured Debt

Documents and applicable law, and each of their respective former, current, or future officers,

employees, directors, agents, representatives, owners, members, partners, financial advisors, legal

advisors, shareholders, managers, consultants, accountants, attorneys, affiliates, and predecessors

in interest (collectively, the “Releasees”), of and from any and all claims, demands, liabilities,

responsibilities, disputes, remedies, causes of action, indebtedness and obligations, rights,

assertions, allegations, actions, suits, controversies, proceedings, losses, damages, injuries,

attorneys’ fees, costs, expenses, or judgments of every type, whether known, unknown, asserted,

unasserted, suspected, unsuspected, accrued, unaccrued, fixed, contingent, pending, or threatened

including, without limitation, all legal and equitable theories of recovery, arising under common

law, statute or regulation or by contract, of every nature and description based on or arising from

any events, facts or circumstances that have occurred or exist as of the date hereof arising from or

relating in any way to any of the Prepetition Secured Debt Documents or the obligations

thereunder, including, without limitation, (i) any so-called “lender liability” or equitable

subordination claims or defenses, (ii) any and all claims and causes of action arising under the



                                                   5
US-DOCS\118638187.5
        Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 6 of 38




Bankruptcy Code, and (iii) any and all claims and causes of action regarding the validity, priority,

enforceability, perfection, or avoidability of the Prepetition Liens or Prepetition Secured

Indebtedness of the Prepetition Secured Parties. The Debtors’ acknowledgments, stipulations,

waivers and releases set forth herein shall be binding on the Debtors, their estates, and their

respective representatives, successors, and assigns, including, without limitation, any trustee or

other representative appointed in these Chapter 11 Cases, or upon conversion to chapter 7, whether

such trustee or representative is appointed under chapter 11 or chapter 7 of the Bankruptcy Code.

The admissions, stipulations, agreements, and releases set forth in this Final Order are based upon

and consistent with the Debtors’ investigation of the Prepetition Secured Parties’ liens and claims

and determination that the Debtors have no claims (as defined in Section 101(5) of the Bankruptcy

Code), defenses, or counterclaims with respect to thereto.

        E.       Good cause has been shown for the entry of this Final Order. The preservation,

maintenance and enhancement of the value of the Debtors’ assets are of the utmost significance

and importance. The Debtors lack sufficient available sources of working capital and financing,

however, to carry on the operation of their businesses without the use of Cash Collateral.

Moreover, the Debtors’ need to use Cash Collateral is immediate; absent the ability to use Cash

Collateral, the continued operation of the Debtors’ businesses would not be possible, and

immediate and irreparable harm to the Debtors and their estates would be inevitable.

        F.       Substantially all of the Debtors’ cash constitutes Prepetition Collateral, and the

Debtors continue to collect cash, rents, income, offspring, products, proceeds, and profits

generated from the Prepetition Collateral and acquire equipment, inventory and other personal

property, all of which constitute Prepetition Collateral under the Prepetition Secured Debt




                                                 6
US-DOCS\118638187.5
        Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 7 of 38




Documents and are, accordingly, subject to the valid and perfected security interests of the

Prepetition Trustees and the other Prepetition Secured Parties.

        G.       The Debtors desire to use a portion of such cash, rents, income, offspring, products,

proceeds and profits in their business operations which constitute Cash Collateral of the Prepetition

Secured Parties under Section 363(a) of the Bankruptcy Code. All or substantially all of the

prepetition rents, income, offspring, products, proceeds, and profits, in existence as of the Petition

Date, including balances of funds in the Debtors’ prepetition and postpetition operating bank

accounts, also constitute Cash Collateral of the Prepetition Secured Parties under Section 363(a)

of the Bankruptcy Code.

        H.       The Prepetition Secured Parties have consented to the Debtors’ use of the Cash

Collateral exclusively on and subject to the Budget and the terms and conditions set forth herein

and for the limited duration of this Final Order.

        I.       The Final Hearing was held pursuant to Bankruptcy Rule 4001(b)(2) and the

Complex Case Procedures. Notice of the Final Hearing and the relief requested in the Motion has

been provided by the Debtors to: (i) the United States Trustee for the Southern District of Texas

(the “U.S. Trustee”); (ii) the parties included on the Debtors’ consolidated list of the holders of

the 30 largest unsecured claims against the Debtors; (iii) counsel to the Ad Hoc Crossover Group;

(iv) the respective counsel to each of the Prepetition Trustees, (v) the United States Attorney’s

Office for the Southern District of Texas; (vi) the Internal Revenue Service; (vii) the Securities

and Exchange Commission; (viii) the state attorneys general for states in which the Debtors

conduct business; and (ix) all parties that have requested or that are required to receive notice

pursuant to Bankruptcy Rule 2002. Sufficient and adequate notice of the Final Hearing and the

entry of this Final Order have been given in accordance with Bankruptcy Rules 2002, 4001(b) and



                                                    7
US-DOCS\118638187.5
        Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 8 of 38




(d), and 9006, as required by Sections 361 and 363 of the Bankruptcy Code. No other or further

notice need be given for entry of this Final Order.

        J.       The adequate protection provided to the Prepetition Secured Parties in accordance

with the terms of this Final Order for any diminution in the value of the Prepetition Secured Parties’

interest in the Prepetition Collateral, including Cash Collateral, from and after the Petition Date

for any reason whatsoever, including, without limitation, from the use, sale, lease or other

diminution in value of the Prepetition Collateral (including any Cash Collateral) under Section 363

of the Bankruptcy Code or the imposition of the automatic stay pursuant to Section 362(a) of the

Bankruptcy Code is consistent with, and authorized by, the Bankruptcy Code and is necessary to

protect such parties’ interests in the Prepetition Collateral (including any Cash Collateral), in

accordance with Sections 361, 362, and 363 of the Bankruptcy Code. The adequate protection

provided herein and other benefits and privileges contained herein are necessary in order to

(i) protect the Prepetition Secured Parties from any diminution of their respective interests in the

value of the Prepetition Collateral (including any Cash Collateral) and (ii) obtain the foregoing

consents and agreements.

        K.       The Debtors stipulate, and the Court finds, that in permitting the Debtors to use the

Cash Collateral or in taking any other actions permitted by this Final Order, none of the Prepetition

Secured Parties shall (i) have liability to any third party or be deemed to be in control of the

operation of any of the Debtors or to be acting as a “controlling person,” “responsible person,” or

“owner or operator” with respect to the operation or management of any of the Debtors (as such

term, or any similar terms, is used in the Internal Revenue Code, the Comprehensive

Environmental Response, Compensation and Liability Act, as amended, or any other federal or




                                                   8
US-DOCS\118638187.5
        Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 9 of 38




state statute) or (ii) owe any fiduciary duty to any of the Debtors, their creditors or their estates, or

shall constitute or be deemed to constitute a joint venture or partnership with any of the Debtors.

        L.       Each of the Prepetition Secured Parties shall be entitled to all of the rights and

benefits of Section 552(b) of the Bankruptcy Code. The “equities of the case” exception under

Section 552(b) of the Bankruptcy Code shall not apply to proceeds, product, offspring, or profits

of any of the Prepetition Collateral or Adequate Protection Collateral.

        M.       Based on the record before the Court, it appears (and the Debtors and the Prepetition

Secured Parties have stipulated) that the terms of this Final Order, including, without limitation,

as to the Debtors’ use of Cash Collateral and the provision of adequate protection therefor, are fair

and reasonable, reflect the Debtors’ exercise of prudent business judgment consistent with their

fiduciary duties, and are supported by reasonably equivalent value and fair consideration. The

terms of this Final Order were negotiated in good faith and at arm’s length between the Debtors

and the Prepetition Secured Parties. The Prepetition Secured Parties are hereby found to be entities

that have acted in “good faith” in connection with the negotiation and entry of this Final Order,

and each is entitled to the protection provided under Section 363(m) of the Bankruptcy Code.

        N.       The Debtors have requested immediate entry of this Final Order pursuant to

Bankruptcy Rule 4001(b)(2), Local Rule 4001-1, and the Complex Case Procedures.

The permission granted herein to use Cash Collateral (and provide adequate protection therefor)

is necessary, essential, and appropriate to avoid immediate and irreparable harm to the Debtors.

The Court concludes that entry of this Final Order is in the best interests of the Debtors’ estates

and creditors as its implementation will, among other things, allow the Debtors to preserve and

maintain the value of their assets and businesses and enhance the Debtors’ prospects for a

successful reorganization.



                                                   9
US-DOCS\118638187.5
       Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 10 of 38




        Based upon the foregoing findings, stipulations and conclusions, and upon the record made

before the Court at the Interim Hearing and the Final Hearing, and good and sufficient cause

appearing therefor;

        NOW, THEREFORE, IT IS HEREBY ORDERED, ON A FINAL BASIS:

        1.       Motion. The Motion is granted, subject to the terms and conditions set forth in this

Final Order. The Debtors shall not use any Cash Collateral except as expressly authorized and

permitted herein or by subsequent order of the Court. Any objections to the Motion with respect

to the entry of this Final Order that have not been withdrawn, waived or otherwise resolved, and

all reservations of rights included therein, are hereby denied and overruled.

        2.       Use of Cash Collateral. Subject to the terms and conditions of this Final Order, the

Debtors are hereby authorized to use the Cash Collateral in accordance with the Budget during the

period from the Petition Date and ending on the Termination Date for working capital, general

corporate purposes, administrative costs and expenses of the Debtors incurred in the Chapter 11

Cases, and funding payments related to first-day relief granted by the Court, in each case subject

to the terms hereof, as provided herein

        3.       Budget; Use of Collateral Proceeds.

                (a)     The Debtors are authorized, on a final basis, to use Cash Collateral and pay
        expenses of the estate pursuant to the budget attached hereto as Exhibit 1 (the “Budget”).
        For each four-week (or solely with respect to the initial Budget Period, five-week) Budget
        Period (as defined below), the aggregate actual (i) expenditures by the Debtors for total
        operating disbursements (as designated in the Budget, but excluding disbursements related
        to the Debtors’ professional fees or the professional fees paid by the Debtors for any
        Committee or other party in interest in the Chapter 11 Cases) shall not in any event exceed
        the aggregate amount budgeted therefor in the Budget for such period by more than 20
        percent of the budgeted amount and (ii) receipts (as designated in the Budget, but excluding
        the termination fee with respect to the Pacific Khamnsin) shall not in any event be more
        than 20 percent less than the aggregate amount budgeted therefor in the Budget for such
        period;

               (b)    The authorization granted herein is solely with respect to the use of Cash
        Collateral. This Final Order shall not be deemed to authorize payment of non-ordinary

                                                  10
US-DOCS\118638187.5
       Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 11 of 38




        course expenses that otherwise require Court approval (e.g., fees of professionals employed
        under Section 327 of the Bankruptcy Code).

                (c)    Unless otherwise agreed to in writing by the Prepetition Secured Parties, the
        Debtors shall maintain no accounts except those identified in Exhibits B and C to the
        Debtors’ Emergency Motion for Entry of an Order (I) Authorizing Continuation of Existing
        Cash Management System, Including Maintenance of Existing Bank Accounts, Checks, and
        Business Forms, (II) Authorizing Continuation of Existing Deposit and Investment
        Practices, (III) Authorizing the Continuation of Intercompany Transactions, and
        (IV) Granting Administrative Expense Status to Certain Postpetition Intercompany Claims
        [Docket No. 15] (the “Cash Management Motion”). The Debtors will issue checks on
        their own accounts for the purpose of paying any Court-authorized prepetition obligations
        only if and when authorized by a further order of the Court, and only when due and
        otherwise properly payable and not otherwise addressed herein. Notwithstanding anything
        to the contrary in this Final Order, the Prepetition Secured Debt Documents, the Debtors,
        and the Prepetition Secured Parties, and each of the “Banks” (as defined in the Cash
        Management Motion) hereby agree that any agreements with any such Bank shall not be
        terminated.

                (d)    Nothing herein shall be deemed or construed as an agreement by the
        Prepetition Secured Parties to be surcharged under Section 506(c) or any other provision
        of the Bankruptcy Code or equitable doctrine.

        4.       Entitlement to Adequate Protection.     The Prepetition Trustees and the other

Prepetition Secured Parties are entitled, pursuant to Sections 361, 363(c)(2), and 363(e) of the

Bankruptcy Code, to adequate protection of their respective interests in the Prepetition Collateral,

including Cash Collateral, in an amount equal to any postpetition diminution in value of the

Prepetition Trustees’ or Prepetition Secured Party’s interest in the Prepetition Collateral in any

way, including without limitation, any diminution resulting from the sale, lease or use by the

Debtors (or other decline in value) of the Prepetition Collateral and the imposition of the automatic

stay pursuant to Section 362 of the Bankruptcy Code from and after the Petition Date (such

diminution in value, the “Adequate Protection Obligations”). For the avoidance of doubt, the

Motion, the Interim Order, and this Final Order shall each be deemed to be a request by the

Prepetition Secured Parties pursuant to Section 363(e) of the Bankruptcy Code.

        5.       [Reserved]


                                                 11
US-DOCS\118638187.5
       Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 12 of 38




        6.       Adequate Protection in Favor of the Prepetition First Lien Notes Secured Parties.

As adequate protection, the Prepetition First Lien Notes Trustee and the other Prepetition First

Lien Notes Secured Parties are hereby granted the following claims, liens, rights, and benefits:

                (a)     Section 507(b) Claim. The Adequate Protection Obligations due to the
        Prepetition First Lien Notes Trustee and the other Prepetition First Lien Notes Secured
        Parties shall constitute allowed joint and several superpriority administrative claims against
        the Debtors as provided in Sections 503(b), 507(a), and 507(b) of the Bankruptcy Code,
        with priority in payment over any and all unsecured claims, priority claims and
        administrative expense claims against the Debtors, now existing or hereafter arising in the
        Chapter 11 Cases (subject and subordinate only to the Carve Out), including all claims of
        the kinds specified or ordered pursuant to any provision of the Bankruptcy Code, including
        without limitation, Sections 105, 326, 327, 328, 330, 331, 503(b), 506(c), 507(a), 507(b),
        726, 1113, or 1114, and shall at all times be senior to the rights of the Debtors, and any
        successor trustee or any creditor, in the Chapter 11 Cases or any subsequent proceedings,
        including without limitation any chapter 7 proceeding, under the Bankruptcy Code (the
        “Prepetition First Lien Notes 507(b) Claims”), which administrative claim shall have
        recourse to and be payable from all prepetition and postpetition property of the Debtors
        including, without limitation, claims and causes of action arising under Section 549 of the
        Bankruptcy Code and all proceeds and property recovered in respect thereof, and all
        proceeds and property recovered in respect of any other Avoidance Actions.

                (b)    Adequate Protection Liens. Effective as of the Petition Date, solely to the
        extent of the Adequate Protection Obligations and in each case perfected without the
        necessity of the execution by the Debtors (or recordation or other filing) of security
        agreements, control agreements, pledge agreements, financing statements, mortgages or
        other similar documents, or the possession or control by the Prepetition First Lien Notes
        Trustee of any Adequate Protection Collateral, the following security interests and liens
        are hereby granted to the Prepetition First Lien Notes Trustee for the benefit of the
        Prepetition First Lien Notes Secured Parties, subject only to the Carve Out (all such liens
        and security interests, the “Prepetition First Lien Notes Adequate Protection Liens”):

                        (i)    First Priority on Unencumbered Property.                Pursuant to
                               Sections 361(2) and 363(c)(2) of the Bankruptcy Code, a valid,
                               binding, continuing, enforceable, fully-perfected, non-voidable first
                               priority lien and/or replacement lien, on, and security interest in all
                               of the Debtors’ Unencumbered Property, including without
                               limitation goods and other personal property, accounts receivable,
                               other rights to payment, cash, inventory, general intangibles,
                               contracts, servicing rights, swap and hedge proceeds and
                               termination payments, servicing receivables, securities, chattel
                               paper, owned real estate, real property leaseholds, fixtures, vessels,
                               machinery, equipment, deposit accounts, patents, copyrights,
                               trademarks, trade names, rights under license agreements and other
                               intellectual property, claims and causes of action (including those

                                                 12
US-DOCS\118638187.5
       Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 13 of 38




                              arising under Section 549 Bankruptcy Code and all proceeds and
                              property recovered in respect thereof, and all proceeds and property
                              recovered in respect of the other Avoidance Actions), commercial
                              tort claims, and the proceeds of all of the foregoing;

                      (ii)    Liens Junior to Certain Existing Perfected Liens. Pursuant to
                              Sections 361(2) and 363(c)(2) of the Bankruptcy Code, a valid,
                              binding, continuing, enforceable, fully-perfected, non-voidable
                              junior priority replacement lien on, and security interest in, all of
                              Debtors’ now owned and hereafter acquired real and personal
                              property, tangible and intangible assets, and rights of any kind or
                              nature, wherever located, including without limitation, all
                              prepetition and postpetition property of the Debtors’ estates, and all
                              products and proceeds thereof, whether now existing or hereafter
                              acquired (other than the property described in clauses (i) or (iii) of
                              this paragraph 6(b) of this Final Order), to (x) valid, perfected and
                              unavoidable liens in existence as of the Petition Date or (y) valid
                              and unavoidable liens in existence for amounts outstanding as of the
                              Petition Date that are perfected after the Petition Date as permitted
                              by section 546(b) of the Bankruptcy Code, which valid, perfected
                              and unavoidable liens are senior in priority to the prepetition
                              security interests and liens in favor of the Prepetition Secured Parties
                              (the “Other Senior Liens”);

                      (iii)   Liens Senior to Certain Existing Liens. Pursuant to Sections 361(2)
                              and 363(c)(2) of the Bankruptcy Code, a valid, binding, continuing,
                              enforceable, fully-perfected non-voidable priming lien on, and
                              security interest in, the Prepetition Collateral and all of the Debtors’
                              now owned and hereafter acquired real and personal property,
                              tangible and intangible assets, and rights of any kind or nature,
                              wherever located, including, without limitation, all prepetition and
                              postpetition property of the Debtors’ estates, and all products,
                              proceeds, rents and profits thereof, whether arising from
                              Section 552(b) of the Bankruptcy Code or otherwise; provided that
                              such liens and security interests shall not prime the Other Senior
                              Liens;

                      (iv)    Status of the Adequate Protection Claims. Subject to the Carve Out,
                              the Adequate Protection Liens shall not be (i) subject or subordinate
                              to, or pari passu with any lien or security interest that is avoided and
                              preserved for the benefit of the Debtors and their estates under
                              Section 551 of the Bankruptcy Code or (ii) except as otherwise set
                              forth in clauses (i), (ii) and (iii) of this paragraph 6(b) of this Final
                              Order or agreed to in writing by the Prepetition First Lien Notes
                              Trustee, subordinated to or made pari passu with any other lien or
                              security interest under Sections 363 or 364 of the Bankruptcy Code
                              or otherwise.

                                                13
US-DOCS\118638187.5
       Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 14 of 38




        7.       Adequate Protection in Favor of the Prepetition Second Lien PIK Notes Secured

Parties. As adequate protection, the Prepetition Second Lien PIK Notes Trustee and the other

Prepetition Second Lien PIK Notes Secured Parties are hereby granted the following claims, liens,

rights, and benefits:

                (a)     Section 507(b) Claim. The Adequate Protection Obligations due to the
        Prepetition Second Lien PIK Notes Trustee and the other Prepetition Second Lien PIK
        Notes Secured Parties shall constitute allowed joint and several superpriority
        administrative claims against the Debtors as provided in Sections 503(b), 507(a), and
        507(b) of the Bankruptcy Code, with priority in payment over any and all unsecured claims,
        priority claims, and administrative expense claims against the Debtors, now existing or
        hereafter arising in the Chapter 11 Cases (subject and subordinate only to the Carve Out
        and the Prepetition First Lien Notes 507(b) Claims), including all claims of the kinds
        specified or ordered pursuant to any provision of the Bankruptcy Code, including without
        limitation, Sections 105, 326, 327 328, 330, 331, 503(b), 506(c), 507(a), 507(b), 726, 1113,
        or 1114, and shall at all times be senior to the rights of the Debtors, and any successor
        trustee or any creditor, in the Chapter 11 Cases or any subsequent proceedings, including
        without limitation any chapter 7 proceeding, under the Bankruptcy Code (the “Prepetition
        Second Lien PIK Notes 507(b) Claims” and together with the Prepetition First Lien Notes
        507(b) Claims collectively, the “Adequate Protection 507(b) Claims”), which
        administrative claim shall have recourse to and be payable from all prepetition and
        postpetition property of the Debtors, including, without limitation, claims and causes of
        action arising under Section 549 of the Bankruptcy Code and all proceeds and property
        recovered in respect thereof, and all proceeds and property recovered in respect of any
        other Avoidance Actions.

                (b)     Adequate Protection Liens. Effective as of the Petition Date, solely to the
        extent of the Adequate Protection Obligations and in each case perfected without the
        necessity of the execution by the Debtors (or recordation or other filing) of security
        agreements, control agreements, pledge agreements, financing statements, mortgages or
        other similar documents, or the possession or control by the Prepetition Second Lien PIK
        Notes Trustee of any Adequate Protection Collateral, the following security interests and
        liens are hereby granted to the Prepetition Second Lien PIK Notes Trustee for the benefit
        of the Prepetition Second Lien PIK Notes Secured Parties, subject only to the Carve Out,
        and the Prepetition First Lien Notes Adequate Protection Liens (all such liens and security
        interests, the “Prepetition Second Lien PIK Notes Adequate Protection Liens” and
        together with the Prepetition First Lien Notes Adequate Protection Liens, the “Adequate
        Protection Liens”):

                        (i)    Second Priority on Unencumbered Property.                Pursuant to
                               Sections 361(2) and 363(c)(2) of the Bankruptcy Code, a valid,
                               binding, continuing, enforceable, fully-perfected, non-voidable
                               second priority lien and/or replacement lien, on, and security interest
                               in (subordinate in all respects to the Prepetition First Lien Notes

                                                 14
US-DOCS\118638187.5
       Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 15 of 38




                              Adequate Protection Liens), all of the Debtors’ Unencumbered
                              Property, including without limitation goods and other personal
                              property, accounts receivable, other rights to payment, cash,
                              inventory, general intangibles, contracts, servicing rights, swap and
                              hedge proceeds and termination payments, servicing receivables,
                              securities, chattel paper, owned real estate, real property leaseholds,
                              fixtures, vessels, machinery, equipment, deposit accounts, patents,
                              copyrights, trademarks, trade names, rights under license
                              agreements and other intellectual property, claims and causes of
                              action (including those arising under Section 549 Bankruptcy Code
                              and all proceeds and property recovered in respect thereof, and all
                              proceeds and property recovered in respect of the other Avoidance
                              Actions), commercial tort claims, and the proceeds of all of the
                              foregoing;

                      (ii)    Liens Junior to Certain Existing Perfected Liens. Pursuant to
                              Sections 361(2) and 363(c)(2) of the Bankruptcy Code, a valid,
                              binding, continuing, enforceable, fully-perfected, non-voidable
                              junior priority replacement lien on, and security interest in, all of
                              Debtors’ now owned and hereafter acquired real and personal
                              property, tangible and intangible assets, and rights of any kind or
                              nature, wherever located, including without limitation, all
                              prepetition and postpetition property of the Debtors’ estates, and all
                              products and proceeds thereof, whether now existing or hereafter
                              acquired (other than the property described in clauses (i) or (iii) of
                              this paragraph 7(b) of this Final Order), that is subject to Other
                              Senior Liens, Prepetition First Lien Notes Adequate Protection
                              Liens, and the liens securing the Debtors’ obligations under the
                              Prepetition First Lien Notes Documents (the “Prepetition First
                              Lien Notes Liens”);

                      (iii)   Liens Senior to Certain Existing Liens. Pursuant to Sections 361(2)
                              and 363(c)(2) of the Bankruptcy Code, a valid, binding, continuing,
                              enforceable, fully-perfected non-voidable priming lien on, and
                              security interest in, the Prepetition Collateral and all of the Debtors’
                              now owned and hereafter acquired real and personal property,
                              tangible and intangible assets, and rights of any kind or nature,
                              wherever located, including, without limitation, all prepetition and
                              postpetition property of the Debtors’ estates, and all products,
                              proceeds, rents and profits thereof, whether arising from
                              Section 552(b) of the Bankruptcy Code or otherwise; provided that
                              such liens and security interests shall not prime the Other Senior
                              Liens, Prepetition First Lien Notes Adequate Protection Liens, or
                              Prepetition First Lien Notes Liens;

                      (iv)    Status of the Adequate Protection Claims. Subject to the Carve Out,
                              the Adequate Protection Liens shall not be (i) subject or subordinate

                                                15
US-DOCS\118638187.5
       Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 16 of 38




                               to, or pari passu with, any lien or security interest that is avoided
                               and preserved for the benefit of the Debtors and their estates under
                               Section 551 of the Bankruptcy Code or (ii) except as otherwise set
                               forth in clauses (i), (ii) and (iii) of this paragraph 7(b) of this Final
                               Order or agreed to in writing by the Prepetition First Lien Notes
                               Trustee, subordinated to or made pari passu with any other lien or
                               security interest under Sections 363 or 364 of the Bankruptcy Code
                               or otherwise.

        8.       Additional Adequate Protection. As additional adequate protection:

                (a)     Fees and Expenses: The Debtors are authorized and directed to pay, in
        accordance with this paragraph 8(a) of this Final Order, all pre- and postpetition reasonable
        and documented fees and expenses, when due, of the Prepetition First Lien Notes Trustee
        and the Ad Hoc Crossover Group, and each of their respective advisors, including, without
        limitation, the fees and expenses of (i) Nixon Peabody LLP, as counsel to the Prepetition
        First Lien Notes Trustee, (ii) Akin Gump Strauss Hauer & Feld LLP, as counsel to the Ad
        Hoc Crossover Group, (iii) Houlihan Lokey Captial, Inc., as financial advisor to the Ad
        Hoc Crossover Group, (iv) Walkers, as Cayman counsel to the Ad Hoc Crossover Group,
        (v) Loyens & Loeff Luxembourg S.À.R.L., as Luxembourg counsel to the Ad Hoc
        Crossover Group, and (vi) Seward & Kissel LLP, as maritime counsel to the Ad Hoc
        Crossover Group, incurred on or after the Petition Date. The payment of the fees, expenses
        and disbursements set forth in this paragraph 8(a) of this Final Order shall be made within
        ten (10) days after the receipt by the Debtors, counsel to the Ad Hoc Crossover Group, any
        statutory committee appointed in the Chapter 11 Cases, and the U.S. Trustee (the “Review
        Period”) of invoices thereof (the “Invoiced Fees”) (subject in all respects to applicable
        privilege or work product doctrines and the applicable fee letters) and without the necessity
        of filing formal fee applications, including such amounts arising before and after the
        Petition Date; provided, that if an objection is received by the applicable advisor prior to
        the expiration of the Review Period, the Debtors shall only be required to pay the
        undisputed portion of such invoice, and the Court shall have jurisdiction to resolve all
        objections with respect to the disputed portion of such invoice (it being understood that the
        Debtors are authorized and directed to pay any disputed portion of such invoice promptly
        upon the resolution of such objection).

               (b)    Other Covenants: The Debtors shall maintain their cash management
        arrangements in a manner consistent with the interim and final orders granting the Cash
        Management Motion. The Debtors shall further abide by the covenants and reporting
        requirements set forth in the RSA.

                (c)     Reporting: The Debtors shall comply with the reporting requirements set
        forth in the Prepetition Secured Debt Documents. In addition, the Debtors shall provide
        the following additional reporting to the Prepetition Trustees, with a copy to the Ad Hoc
        Crossover Group and the U.S. Trustee:

                        (i)    on or before 12:00 p.m. (prevailing Eastern time) on the first
                               Thursday (or, if such Thursday is not a business day, the

                                                 16
US-DOCS\118638187.5
       Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 17 of 38




                              immediately preceding business day) following each rolling four-
                              week period (commencing with an initial five-week period ending
                              December 5, 2020) (each such four-week period (or, solely in the
                              case of the first such period, a five-week period), a “Budget
                              Period”), an updated rolling 13-week cash flow forecast of the
                              Debtors and their subsidiaries substantially in the form of the Budget
                              (each such forecast, in the event it proposes to modify the Budget
                              then in effect, a “Proposed Budget”), which proposed Budget upon
                              written approval by the Ad Hoc Crossover Group shall become the
                              Budget effective as of the first Monday following such written
                              approval (the “Budget Effective Date”), and each such Budget shall
                              run from its respective effective date through the Sunday prior to the
                              Budget Effective Date of the next Budget; provided, however, that
                              unless and until the Ad Hoc Crossover Group shall have approved
                              in writing any Proposed Budget or any proposed modification to the
                              Budget then in effect, the Debtors shall still be subject to and be
                              governed by the terms of such Budget then in effect in accordance
                              with the terms of this Final Order; and

                       (ii)   on or before 12:00 p.m. (prevailing Eastern time) on the first
                              Thursday (or, if such Thursday is not a business day, the
                              immediately preceding business day) following each rolling four-
                              week Budget Period (commencing with the period ending December
                              5, 2020), a four-week report (or, solely in the case of the report for
                              the initial testing period, a five-week report, which shall be delivered
                              on or before the time and day specified in this paragraph 8(c)(ii) in
                              the sixth week after the Petition Date) of receipts and disbursements
                              and a reconciliation of actual receipts and disbursements with those
                              set forth in the Budget for the prior four-week Budget Period, which
                              report and reconciliation shall be presented in the same form as the
                              Budget and otherwise in form and detail satisfactory to the Ad Hoc
                              Crossover Group.

        9.       Carve Out.

                 (a)   Priority of Carve Out. Each of the Prepetition Liens, Adequate Protection

Liens, and Adequate Protection 507(b) Claims shall be subject and subordinate to payment of the

Carve Out (as defined below).

                 (b)   Definition of Carve Out. As used in this Final Order, the “Carve Out”

means the sum of (i) all fees required to be paid to the Clerk of the Court and to the U.S. Trustee

under Section 1930(a) of Title 28 of the United States Code, plus interest at the statutory rate


                                                17
US-DOCS\118638187.5
       Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 18 of 38




(without regard to the notice set forth in clause (iii) below); (ii) all reasonable fees and expenses

up to $50,000 incurred by a trustee under Section 726(b) of the Bankruptcy Code (without regard

to the notice set forth in clause (iii) below); (iii) to the extent allowed at any time, whether by

interim order, procedural order, or otherwise, all unpaid fees and expenses (the “Allowed

Professional Fees”) incurred by persons or firms retained by the Debtors pursuant to Section 327,

328, or 363 of the Bankruptcy Code (the “Debtor Professionals”) and any official committee

appointed in the Chapter 11 Cases (each, a “Committee”) pursuant to Section 328 or 1103 of the

Bankruptcy Code (the “Committee Professionals” and , together with the Debtor Professionals,

the “Professional Persons”) at any time before or on the first business day following delivery by

any of the Prepetition First Lien Notes Trustee or the Ad Hoc Crossover Group of a Carve Out

Trigger Notice (as defined below), whether allowed by the Court prior to or after delivery of a

Carve Out Trigger Notice (the amounts set forth in clauses (i) through (iii), the “Pre-Carve Out

Trigger Notice Cap”); and (iv) Allowed Professional Fees of Professional Persons in an aggregate

amount not to exceed $2,500,000 incurred after the first business day following delivery by the

First Lien Notes Trustee or the Ad Hoc Crossover Group of the Carve Out Trigger Notice, to the

extent allowed at any time, whether by interim order, procedural order, or otherwise (the amounts

set forth in this clause (iv) being the “Post-Carve Out Trigger Notice Cap”); provided that no

fees or expenses of any Professional Persons may be included in the calculation of both the Post-

Carve Trigger Notice Cap and the Pre-Carve Out Trigger Notice Cap. For purposes of the

foregoing, “Carve Out Trigger Notice” shall mean a written notice delivered by email (or other

electronic means) by the Prepetition First Lien Notes Trustee or the Ad Hoc Crossover Group to

the Debtors, their lead restructuring counsel (Latham & Watkins LLP), the U.S. Trustee, counsel

to the Ad Hoc Crossover Group, counsel to the Prepetition First Lien Notes Trustee, and counsel



                                                 18
US-DOCS\118638187.5
       Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 19 of 38




to the Committee (if any) (the “Carve Out Trigger Notice Parties”), which notice may be

delivered following the occurrence and during the continuation of a Termination Event (as defined

below) stating that the Post-Carve Out Trigger Notice Cap has been invoked.

                 (c)   Carve Out Reserve. Notwithstanding the occurrence of a Termination

Event, on the day on which a Carve Out Trigger Notice is given by the Prepetition First Lien Notes

Trustee or the Ad Hoc Crossover Group to the Carve Out Trigger Notice Parties

(the “Termination Declaration Date”), the Carve Out Trigger Notice shall constitute a demand

to the Debtors to utilize all cash on hand as of such date and any available cash thereafter held by

any Debtor to fund a reserve in an amount equal to the then unpaid amounts of the Allowed

Professional Fees plus reasonably estimated fees not yet allowed for the period through and

including the Termination Declaration Date. The Debtors shall deposit and hold such amounts in

a segregated account in trust to pay such then unpaid Allowed Professional Fees plus reasonably

estimated fees not yet allowed for the period through and including the Termination Declaration

Date (the “Pre-Carve Out Trigger Notice Reserve”) prior to any and all other claims. On the

Termination Declaration Date, the Carve Out Trigger Notice shall also constitute a demand to the

Debtors to utilize all cash on hand as of such date and any available cash thereafter held by any

Debtor, after funding the Pre-Carve Out Trigger Notice Reserve, to fund a reserve in an amount

equal to the Post-Carve Out Trigger Notice Cap. The Debtors shall deposit and hold such amounts

in a segregated account in trust to pay such Allowed Professional Fees benefiting from the Post-

Carve Out Trigger Notice Cap (the “Post-Carve Out Trigger Notice Reserve” and, together with

the Pre-Carve Out Trigger Notice Reserve, the “Carve Out Reserves”) prior to any and all other

claims. All funds held in the Pre-Carve Out Trigger Notice Reserve shall be used first to pay the

fees and expenses included in the Pre-Carve Out Trigger Notice Cap (the “Pre-Carve Out



                                                19
US-DOCS\118638187.5
       Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 20 of 38




Amounts”), but not, for the avoidance of doubt, the fees and expenses included in the Post-Carve

Out Trigger Notice Cap, until paid in full, and then, to the extent the Pre-Carve Out Trigger Notice

Reserve has not been reduced to zero, any such excess shall be paid to the Prepetition Secured

Parties in accordance with their rights and priorities as of the Petition Date and as set forth in this

Final Order. All funds held in the Post-Carve Out Trigger Notice Reserve shall be used first to

pay the fees and expenses included in the Post-Carve Out Trigger Notice Cap (the “Post-Carve

Out Amounts”), until paid in full, and then, to the extent the Post-Carve Out Trigger Notice

Reserve has not been reduced to zero, any such excess shall be used first to pay any Pre-Carve Out

Amounts until paid in full and then paid to the Prepetition Secured Parties in accordance with their

rights and priorities as of the Petition Date and as set forth in this Final Order. Notwithstanding

anything to the contrary in the Prepetition Secured Debt Documents or this Final Order: (i) if the

Post-Carve Out Trigger Notice Reserve is not funded in full in the amount set forth in this

paragraph 9, then, any excess funds in the Pre-Carve Out Trigger Notice Reserve following the

payment of the Pre-Carve Out Amounts shall be used to fund the Post-Carve Out Trigger Notice

Reserve, up to the applicable amounts set forth in paragraph 9(b)(iv), prior to making any payments

to the Prepetition Secured Parties (ii) if, following delivery of a Carve Out Trigger Notice and any

reallocation of amounts in the Carve Out Reserves pursuant to the immediately preceding clause

(i), either of the Carve Out Reserves is funded in an amount that does not cover actually incurred

Allowed Professional Fees up to the Pre-Carve Out Trigger Notice Cap and the Post-Carve Out

Trigger Notice Cap, as applicable, then such Carve Out Reserves will be funded by the Debtors in

an amount that will be equal to the value of actually incurred Allowed Professional Fees up to the

Pre-Carve Out Trigger Notice Cap and the Post-Carve Out Trigger Notice Cap, as applicable, as

soon as practicable, but no later than two (2) business days following discovery of such shortfall



                                                  20
US-DOCS\118638187.5
       Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 21 of 38




by the Debtors; (iii) following delivery of a Carve Out Trigger Notice, the Prepetition Trustees

shall not sweep or foreclose on cash (including cash received as a result of the sale or other

disposition of any assets) of the Debtors until the Carve Out Reserves have been fully funded, but

shall have a security interest in any residual interest in the Carve Out Reserves, with any excess

paid to the Prepetition Trustees for application in accordance with the Prepetition Secured Debt

Documents ; (iv)(A) disbursements by the Debtors from the Carve Out Reserves shall not increase

or reduce the Prepetition Secured Indebtedness, (B) the failure of the Carve Out Reserves to satisfy

in full the Allowed Professional Fees shall not affect the priority of the Carve Out, and (C) in no

way shall the Budget, Carve Out, Post-Carve Out Trigger Notice Cap, Carve Out Reserves, or any

of the foregoing be construed as a cap or limitation on the amount of the Allowed Professional

Fees due and payable by the Debtors; and (v) for the avoidance of doubt, the Carve Out shall be

senior to all liens and claims securing the Prepetition Secured Indebtedness, the Adequate

Protection Liens, the Adequate Protection 507(b) Claims, any other claims arising under Section

507(b) of the Bankruptcy Code, and any and all other forms of adequate protection, liens, or claims

securing the Prepetition Secured Indebtedness.

                 (d)   Payment of Allowed Professional Fees Prior to the Termination

Declaration Date.      Any payment or reimbursement made prior to the occurrence of the

Termination Declaration Date in respect of any Allowed Professional Fees shall not reduce or be

deemed to reduce the Carve Out.

                 (e)   No Direct Obligation To Pay Allowed Professional Fees. The Prepetition

Trustees, the Ad Hoc Crossover Group and the other Prepetition Secured Parties reserve the right

to object to the allowance of any fees and expenses, whether or not such fees and expenses were

incurred in accordance with the Approved Budget. Except for funding the Carve Out Reserves as



                                                 21
US-DOCS\118638187.5
       Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 22 of 38




provided herein, none of the Prepetition Secured Parties or the Ad Hoc Crossover Group shall be

responsible for the payment or reimbursement of any fees or disbursements of any Professional

Person or any fees or expenses of the U.S. Trustee or Clerk of the Court incurred in connection

with the Chapter 11 Cases or any successor cases under any chapter of the Bankruptcy Code.

Nothing in this Final Order or otherwise shall be construed to obligate the Prepetition Secured

Parties or the Ad Hoc Crossover Group, in any way, to pay compensation to, or reimburse expenses

of, any Professional Person or to guarantee that the Debtors have sufficient funds to pay such

compensation or reimbursement.

        10.      Payment of Carve Out On or After the Termination Declaration Date. Any

payment or reimbursement made on or after the occurrence of the Termination Declaration Date

in respect of any Allowed Professional Fees shall permanently reduce the applicable Carve Out

Reserve on a dollar-for-dollar basis. For the avoidance of doubt, the funding or payment of the

Carve Out from cash on hand or other available cash shall not reduce Prepetition Secured

Indebtedness.

        11.      Termination. The Debtors’ right to use the Cash Collateral pursuant to this Final

Order shall terminate (the date of any such termination, the “Termination Date”) without further

notice or court proceeding upon the occurrence of a Termination Event (as defined below) without

notice to the Debtors or any other parties in interest, provided that, other than with respect to the

Termination Events identified in clauses (d), (e), (g), (o), (p), or (q) below, the Termination Date

shall occur on the date that is the fifth (5th) business day following the delivery of a written notice

(any such notice, a “Default Notice,” and any such five-business-day period of time following

delivery of a Default Notice, the “Default Notice Period”) by the one of the Prepetition First Lien

Notes Trustee or the Ad Hoc Crossover Group to the Debtors, Latham & Watkins LLP, Jones



                                                  22
US-DOCS\118638187.5
       Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 23 of 38




Walker LLP, the U.S. Trustee, counsel to the Ad Hoc Crossover Group, counsel to the Prepetition

First Lien Notes Trustee, the Prepetition Second Lien Notes Trustee or its counsel, and counsel to

any Committee of the occurrence of any of the events set forth below (other than those events

contemplated in clauses (d), (e), (g), (o), (p), or (q)) unless such occurrence is cured by the Debtors

prior to the expiration of the Default Notice Period with respect to such clause or such occurrence

is waived by the Prepetition First Lien Notes Trustee or the Ad Hoc Crossover Group, as

applicable, in its sole discretion, provided further that, (X) during the Default Notice Period, the

Debtors shall be entitled to continue to use the Cash Collateral in accordance with the terms of this

Final Order and (Y) nothing contained herein shall prohibit or restrict the Debtors from seeking

further relief from this Court regarding the use of Cash Collateral following the delivery of any

Default Notice (the events set forth in clauses (a) through (v) below are collectively referred to

herein as the “Termination Events”):

               (a)     failure of the Debtors to make any payment under the Interim Order or this
        Final Order to the Prepetition First Lien Notes Trustee, the Ad Hoc Crossover Group, or
        any Prepetition Secured Party or their advisors after such payment becomes due;

                (b)     failure of the Debtors to (i) comply with any material provision of this Final
        Order; or (ii) comply with any other covenant or agreement specified in this Final Order
        (other than those described in clause (i) above) in any material respect;

                (c)      the Debtors shall grant, create, incur or suffer to exist any postpetition liens
        or security interests other than (i) those granted pursuant to the Interim Order or this Final
        Order; (ii) carriers’, mechanics’, operator’s, warehousemen’s, repairmen’s or other similar
        liens arising in the ordinary course of business for amounts outstanding as of the Petition
        Date, even if recorded after the Petition Date; (iii) pledges or deposits in connection with
        workers’ compensation, unemployment insurance and other social security legislation; and
        (iv) deposits to secure the payment of any postpetition statutory obligations, surety bonds,
        performance bonds and other obligations of a like nature incurred in the ordinary course of
        business;

                (d)    an order shall be entered reversing, amending, supplementing, staying,
        vacating or otherwise modifying this Final Order without the written consent of the
        Prepetition Trustees and the Ad Hoc Crossover Group, as applicable;



                                                   23
US-DOCS\118638187.5
       Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 24 of 38




                (e)      the Debtors’ commencing, or participating in furtherance of, any
        solicitation of any chapter 11 plan other than the Plan;

                 (f)     the Bankruptcy Court shall terminate or reduce the period pursuant to
        Section 1121 of the Bankruptcy Code during which the Debtors have the exclusive right to
        file a plan of reorganization and solicit acceptances thereof;

                 (g)   the occurrence of the “Termination Date” under the RSA;

               (h)     there shall be a breach by any Debtor of any material provisions of this Final
        Order, or this Final Order shall cease to be in full force and effect or shall have been
        reversed, modified, amended, stayed, vacated or subject to stay pending appeal, in the case
        of any modification or amendment;

                (i)    (A) the entry of an order in the Chapter 11 Cases charging any of the
        Prepetition Collateral or Adequate Protection Collateral under Section 552(b) of the
        Bankruptcy Code or Section 506(c) of the Bankruptcy Code against any of the Prepetition
        Secured Parties under which any person takes action against the Prepetition Collateral or
        Adequate Protection Collateral or that becomes a final non-appealable order, or (B) the
        commencement of other actions that are materially adverse to any of the Prepetition
        Secured Parties or their respective rights and remedies under the Prepetition Secured Debt
        Documents in the Chapter 11 Cases;

                (j)    the entry of an order granting relief from any stay of proceeding (including,
        without limitation, the automatic stay) so as to allow a third party to proceed with
        foreclosure (or granting of a deed in lieu of foreclosure) or other remedy against any asset
        with a value in excess of $1 million;

               (k)     the entry of any postpetition judgment against any Debtor in excess of
        $1 million;

                (l)     the payment of any prepetition claims that are junior in interest or right to
        the liens and mortgages on such collateral held by the Prepetition Trustees on behalf of the
        Prepetition Secured Parties, unless authorized by Court Order or consented to in writing by
        the Prepetition Trustees and the Ad Hoc Crossover Group;

                (m)    unless agreed to in writing by the Prepetition First Lien Notes Trustee and
        the Ad Hoc Crossover Group, the existence of any claims or charges, or the entry of any
        order of the Bankruptcy Court authorizing any claims or charges, other than as permitted
        under this Final Order, entitled to superpriority under Section 364(c)(1) of the Bankruptcy
        Code pari passu or senior to the Prepetition Secured Indebtedness, or there shall arise or
        be granted by the Bankruptcy Court (i) any claim having priority over any or all
        administrative expenses of the kind specified in clause (b) of Section 503 or clause (b) of
        Section 507 of the Bankruptcy Code (other than the Carve Out), including the Adequate
        Protection 507(b) Claims, or (ii) subject to the Other Senior Liens, any lien on the
        Prepetition Collateral or Adequate Protection Collateral having a priority senior to or pari
        passu with the liens and security interests granted herein, except as expressly provided in


                                                 24
US-DOCS\118638187.5
       Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 25 of 38




        the Prepetition Secured Debt Documents or in the Interim Order or this Final Order,
        whichever Order is in effect;

                 (n)   the Court shall have entered an order dismissing any of the Chapter 11
        Cases;

               (o)     the Court shall have entered an order converting any of the Chapter 11
        Cases to a case under chapter 7 of the Bankruptcy Code;

               (p)     the Court shall have entered an order appointing a chapter 11 trustee,
        responsible officer, or any examiner with enlarged powers relating to the operation of the
        businesses in the Chapter 11 Cases, unless consented to in writing by the Prepetition First
        Lien Notes Trustee and the Ad Hoc Crossover Group;

                (q)    any Debtor shall support (by way of any motion or other pleading or paper
        filed with the Court or any other writing to another party in interest executed by or on
        behalf of any such Debtor) any other person’s opposition to any motion made in the Court
        by the Prepetition Secured Parties seeking confirmation of the amount of the Prepetition
        Secured Parties’ claims or the validity or enforceability of the liens in favor of the
        Prepetition Secured Parties;

               (r)      any proceeding shall be commenced by any Debtor seeking, or otherwise
        consenting to, the invalidation, subordination, or other challenging of the Prepetition Liens,
        Adequate Protection 507(b) Claims or Adequate Protection Liens;

                (s)     (i) any provision of this Final Order shall cease to be valid and binding for
        any reason or (ii) the Debtors shall seek any modification of this Final Order that is adverse
        to the Prepetition Secured Parties without the prior written consent of the Prepetition First
        Lien Notes Trustee and the Ad Hoc Crossover Group; and

                (t)    The expiration of the Budget, unless a supplemental Budget has been agreed
        to in accordance with the terms of this Final Order, as applicable.

        12.      Remedies upon the Termination Date. Upon the occurrence of the Termination

Date, the Adequate Protection Obligations shall become due and payable. During the Default

Notice Period (if applicable), except as may be otherwise ordered by the Court, the Debtors shall

not use any Cash Collateral to pay any expenses except those which are (i) necessary to preserve

the Debtors’ going concern value or (ii) necessary to contest in good faith whether a Termination

Event has occurred and/or is continuing. If a Default Notice is delivered as provided in paragraph

11 above, the Debtors hereby consent to a hearing being held before this Court on an expedited

basis and a motion shall be filed with the Court by the Prepetition First Lien Notes Trustee or Ad

                                                 25
US-DOCS\118638187.5
       Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 26 of 38




Hoc Crossover Group, as applicable on at least five (5) business days’ notice (subject to the Court’s

availability) to cause the automatic stay to be lifted to enable the Prepetition First Lien Notes

Trustee to exercise rights and remedies against the Prepetition Collateral and Adequate Protection

Collateral in accordance with this Final Order, the Prepetition Secured Debt Documents, or

applicable law and the Court may fashion an appropriate remedy upon a determination that a

Termination Event has occurred. The delay or failure of the Prepetition Trustees, the Ad Hoc

Crossover Group, or the other Prepetition Secured Parties to exercise rights and remedies under

the Prepetition Secured Debt Documents, the Interim Order, this Final Order, or applicable law

shall not constitute a waiver of their respective rights thereunder or otherwise. In no event shall

any of the Prepetition Secured Parties be subject to the equitable doctrine of “marshalling” or any

similar doctrine with respect to the Prepetition Collateral or the Adequate Protection Collateral.

        13.      Application of Collateral Proceeds. Subject to entry of an order of the Court to the

contrary, after the expiration of the Default Notice Period, if applicable, following the occurrence

of a Termination Event, the Debtors shall be authorized and directed to remit all collections,

remittances and proceeds that constitute or are proceeds of the Adequate Protection Collateral and

the Prepetition Collateral, other than Prepetition Collateral that is the subject of a pending

Challenge, to the applicable Prepetition Trustees, for the benefit of the applicable Prepetition

Secured Parties. Subject to entry of an order of the Court to the contrary, the automatic stay

provisions of Section 362 of the Bankruptcy Code shall be modified to permit the Prepetition

Secured Parties to retain and apply all collections, remittances and proceeds of the Prepetition

Collateral, and Adequate Protection Collateral, subject to and in accordance with this Final Order

(including the Carve Out with respect to Adequate Protection Collateral), to the Prepetition




                                                  26
US-DOCS\118638187.5
       Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 27 of 38




Secured Indebtedness in accordance with the provisions of the Prepetition Secured Debt

Documents.

        14.      Limitation on Charging Expenses Against Collateral.             No expenses of

administration of the Chapter 11 Cases or any future proceeding that may result therefrom,

including liquidation in bankruptcy or other proceedings under the Bankruptcy Code, shall be

charged against or recovered from the Prepetition Collateral, the Adequate Protection Collateral

(except to the extent of the Carve Out), the Prepetition Trustees, or the other Prepetition Secured

Parties pursuant to Sections 105(a) or 506(c) of the Bankruptcy Code or any similar principle of

law or equity, without the prior written consent of each affected Prepetition Secured Party, and no

such consent shall be implied from any other action, inaction, or acquiescence by the Prepetition

Trustees, as applicable, or any of the other Prepetition Secured Parties; provided, however that

nothing in the Interim Order or this Final Order shall prohibit or restrict the Debtors from seeking

further relief from this Court regarding the use of Cash Collateral following the delivery of any

Default Notice, provided no such relief shall include charging collateral pursuant to Sections

105(a) or 506(c) of the Bankruptcy Code or any similar principle of law or equity. Neither the

Prepetition Secured Parties consent to the Budget nor anything else contained herein shall be

deemed or construed as agreement by the Prepetition Secured Parties to be surcharged under

Section 506(c) or any other provision of the Bankruptcy Code or any other legal or equitable

doctrine.

        15.      Payments Free and Clear     Except to the extent of the Carve Out, any and all

payments or proceeds remitted to the applicable Prepetition Trustees, on behalf of the applicable

Prepetition Secured Parties pursuant to the provisions of this Final Order or any subsequent order

of the Court shall be irrevocable (subject to paragraph 19 of this Final Order (Preservation of



                                                27
US-DOCS\118638187.5
       Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 28 of 38




Rights Granted Under This Final Order)), received free and clear of any claim, charge,

assessment, or other liability, including without limitation, any such claim or charge arising out of

or based on, directly or indirectly, Sections 506(c) (whether asserted by, through or on behalf of

the Debtors) or 552(b) of the Bankruptcy Code.

        16.      Reservation of Rights of the Prepetition Secured Parties. Notwithstanding any

other provision hereof, the grant of adequate protection to the Prepetition Trustees, and the other

Prepetition Secured Parties hereto is without prejudice to the right of the Prepetition Trustees and

the other Prepetition Secured Parties to seek modification of the grant of adequate protection

provided hereby so as to provide different or additional adequate protection, provided that any

such request for different or additional adequate protection shall be without prejudice to the right

of the Debtors or any other party in interest to contest any such modification. Nothing herein shall

be deemed to waive, modify or otherwise impair the rights of the Prepetition Trustees or the other

Prepetition Secured Parties under the Prepetition Secured Debt Documents or under equity or law,

and the Prepetition Trustees, and the other Prepetition Secured Parties expressly reserve all of their

rights and remedies whether now existing or hereafter arising under the Prepetition Secured Debt

Documents and/or equity or law in connection with all Termination Events and Defaults and

Events of Default (as defined in the Prepetition Secured Debt Documents and whether arising prior

to or after the Petition Date).

        17.      Modification of Automatic Stay. The Debtors are authorized and directed to

perform all acts and to make, execute and deliver any and all instruments as may be reasonably

necessary to implement the terms and conditions of this Final Order and the transactions

contemplated hereby. The stay of Section 362 of the Bankruptcy Code is hereby modified to




                                                 28
US-DOCS\118638187.5
       Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 29 of 38




permit the Debtors and the Prepetition Trustees, the Ad Hoc Crossover Group, and each of the

other Prepetition Secured Parties to accomplish the transactions contemplated by this Final Order.

        18.      Perfection of Adequate Protection Liens.

                (a)     The Prepetition Trustees are hereby authorized, but not required, to file or
        record financing statements, intellectual property filings, mortgages, depository account
        control agreements, notices of lien or similar instruments in any jurisdiction in order to
        validate and perfect the liens and security interests granted to each hereunder, respectively.
        Whether or not the Prepetition Trustees shall, in their sole discretion, choose to file such
        financing statements, intellectual property filings, mortgages, notices of lien or similar
        instruments, such liens and security interests shall be deemed valid, perfected, allowed,
        enforceable, non-avoidable and not subject to challenge, dispute or subordination as of the
        date of entry of the Interim Order. If the Prepetition Trustees determine to file or execute
        any financing statements, agreements, notice of liens or similar instruments, the Debtors
        shall cooperate and assist in any such execution and/or filings as reasonably requested by
        the Prepetition Trustees, and the automatic stay shall be modified to allow such filings.

                (b)     A certified copy of this Final Order may, in the discretion of the Prepetition
        Trustees, be filed with or recorded in filing or recording offices in addition to or in lieu of
        such financing statements, mortgages, notices of lien or similar instruments, and all filing
        offices are hereby authorized to accept such certified copy of this Final Order for filing and
        recording; provided that, notwithstanding the date of any such filing, the date of such
        perfection shall be the date of entry of the Interim Order.

                (c)     Any provision of any lease or other license, contract or other agreement that
        requires (i) the consent or approval of one or more landlords or other parties or (ii) the
        payment of any fees or obligations to any governmental entity, in order for any Debtor to
        pledge, grant, sell, assign, or otherwise transfer any such leasehold interest, or the proceeds
        thereof, or other collateral related thereto, is hereby deemed to be inconsistent with the
        applicable provisions of the Bankruptcy Code. Any such provision shall have no force and
        effect with respect to the granting of Adequate Protection Liens on such leasehold interest
        or the proceeds of any assignment and/or sale thereof by any Debtor in accordance with
        the terms of the Prepetition Secured Debt Documents or this Final Order.

        19.      Preservation of Rights Granted Under This Final Order.

                (a)    Except as expressly provided in this Final Order or as otherwise agreed to
        in writing by the Prepetition Trustees, no claim or lien having a priority senior to or pari
        passu with those granted by this Final Order to the Prepetition Secured Parties shall be
        granted or allowed, and the Adequate Protection Liens shall not be subject or junior to, or
        pari passu with, any lien or security interest that is avoided and preserved for the benefit
        of the Debtors’ estates under Section 551 of the Bankruptcy Code or subordinated to or
        made pari passu with any other lien or security interest, whether under Section 364(d) of
        the Bankruptcy Code or otherwise.


                                                  29
US-DOCS\118638187.5
       Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 30 of 38




                (b)    Notwithstanding any order dismissing any of the Chapter 11 Cases under
        Section 1112 of the Bankruptcy Code or otherwise entered at any time, (x) the Adequate
        Protection 507(b) Claims, the other administrative claims granted pursuant to this Final
        Order and the Adequate Protection Liens shall continue in full force and effect and, except
        as agreed to in writing by the Prepetition Trustees, shall maintain their priorities as
        provided in this Final Order until all Adequate Protection Obligations shall have been paid
        and satisfied in full in cash (and such Adequate Protection 507(b) Claims, the other
        administrative claims granted pursuant to this Final Order and the Adequate Protection
        Liens shall, notwithstanding such dismissal, remain binding on all parties in interest); and
        (y) the Court shall retain jurisdiction, notwithstanding such dismissal, for the purposes of
        enforcing the claims, liens and security interests referred to in clause (x) above.

                 (c)     If any or all of the provisions of this Final Order are hereafter reversed,
        modified, vacated or stayed, such reversal, stay, modification or vacatur shall not affect:
        (i) the validity, priority or enforceability of any Adequate Protection Obligations incurred
        prior to the actual receipt of written notice by the Prepetition Trustees of the effective date
        of such reversal, stay, modification or vacatur; or (ii) the validity, priority or enforceability
        of the Adequate Protection Liens. Notwithstanding any such reversal, stay, modification or
        vacatur, any use of the Prepetition Collateral (including Cash Collateral) or any Adequate
        Protection Obligations incurred by the Debtors hereunder, as the case may be, prior to the
        actual receipt of written notice by the Prepetition Trustees of the effective date of such
        reversal, stay, modification or vacatur shall be governed in all respects by the original
        provisions of this Final Order, and the Prepetition Trustees and the other Prepetition
        Secured Parties shall be entitled to all of the rights, remedies, privileges and benefits
        granted herein and to the protections afforded in Section 363(m) of the Bankruptcy Code
        with respect to all uses of the Prepetition Collateral (including the Cash Collateral) and all
        Adequate Protection Obligations.

                (d)    The adequate protection payments made pursuant to this Final Order shall
        not be subject to counterclaim, setoff, subordination, recharacterization, defense or
        avoidance in the Chapter 11 Cases or any subsequent chapter 7 cases (other than a defense
        that the payment has actually been made).

                (e)      Except as expressly provided in this Final Order, the Adequate Protection
        Obligations, the Adequate Protection 507(b) Claims and the Adequate Protection Liens and
        all other rights and remedies of the Prepetition Trustees and the other Prepetition Secured
        Parties granted by the provisions of this Final Order shall survive, and shall not be
        modified, impaired or discharged by (i) the entry of an order converting any of the
        Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code, dismissing any of the
        Chapter 11 Cases or by any other act or omission, or (ii) the entry of an order confirming
        a plan of reorganization in any of the Chapter 11 Cases and, pursuant to Section 1141(d)(4)
        of the Bankruptcy Code, the Debtors have waived any discharge as to any remaining
        Adequate Protection Obligations. The terms and provisions of this Final Order shall
        continue in the Chapter 11 Cases, in any successor cases if the Chapter 11 Cases cease to
        be jointly administered, or in any superseding chapter 7 cases under the Bankruptcy Code,
        and the Adequate Protection Liens, the Adequate Protection 507(b) Claims, the other
        administrative claims granted pursuant to this Final Order, and all other rights and remedies

                                                   30
US-DOCS\118638187.5
       Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 31 of 38




        of the Prepetition Trustees and the other Prepetition Secured Parties granted by the
        provisions of this Final Order shall continue in full force and effect until all Adequate
        Protection Obligations are indefeasibly paid in full in cash.

        20.      Limitation on Use of Collateral. The Debtors shall use the proceeds of the

Prepetition Collateral solely as provided in this Final Order. Notwithstanding anything herein or

in any other order of the Court to the contrary, no Prepetition Collateral or Adequate Protection

Collateral, including Cash Collateral, may be used to: (i) object, contest or raise any defense to,

the validity, perfection, priority, extent or enforceability of the Prepetition Secured Indebtedness,

or the liens or claims granted under this Final Order or the Prepetition Secured Debt Documents;

(ii) investigate or assert any challenge against the Prepetition Trustees or any of the other

Prepetition Secured Parties or any of their respective agents, affiliates, representatives, attorneys

or advisors; (iii) seek to modify any of the rights granted to the Prepetition Trustees or the other

Prepetition Secured Parties hereunder, or (iv) pay any amount on account of any claims arising

prior to the Petition Date unless such payments are approved by an order of the Court, provided

that, notwithstanding anything to the contrary herein, no more than $25,000 of the Carve Out in

the aggregate may be used by any Committee to investigate the validity, enforceability or priority

of the Prepetition Secured Indebtedness or the liens on the Prepetition Collateral or investigate any

causes of action against the Prepetition Trustees or any other Prepetition Secured Parties..

        21.      Bankruptcy Code Section 552(b). The Prepetition Trustees and each of the other

Prepetition Secured Parties shall be entitled to all of the rights and benefits of Section 552(b) of

the Bankruptcy Code, and the “equities of the case” exception under Section 552(b) of the

Bankruptcy Code shall not apply to the Prepetition Trustees or the other Prepetition Secured

Parties with respect to (i) proceeds, products, offspring, or profits of any of the Prepetition

Collateral or the Adequate Protection Collateral or (ii) the extension of the Adequate Protection

Liens to cover proceeds of the Adequate Protection Collateral.

                                                 31
US-DOCS\118638187.5
       Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 32 of 38




        22.      Preservation of Rights Under the RSA. Nothing contained in this Final Order shall

in any way preclude or impair the rights of the Debtors or the Consenting Creditors under the RSA,

including, for the avoidance of doubt, any claims or causes of action held by the Debtors or the

Consenting Creditors, as applicable, resulting from any breach of the RSA by the other parties

thereto. The automatic stay is waived to the extent necessary to allow parties to provide all notices

contemplated in the RSA.

        23.      Binding Effect; Successors and Assigns. The provisions of this Final Order,

including all findings herein, shall be binding upon all parties in interest in the Chapter 11 Cases,

including without limitation, the Prepetition Trustees, the other Prepetition Secured Parties, any

Committee and the Debtors and their respective successors and assigns (including any Trustee

hereinafter appointed or elected for the estate of any Debtor, any examiner appointed pursuant to

Section 1104 of the Bankruptcy Code, or any other fiduciary appointed as a legal representative of

any of the Debtors or with respect to the property of the estate of any of the Debtors) and shall

inure to the benefit of the Prepetition Trustees, the other Prepetition Secured Parties, and the

Debtors and their respective successors and assigns, provided that, except to the extent expressly

set forth in this Final Order, the Prepetition Trustees and the other Prepetition Secured Parties shall

have no obligation to permit the use of the Prepetition Collateral or Adequate Protection Collateral

or extend any financing to any Trustee or similar responsible person appointed for the estate of

any Debtor. For the avoidance of doubt, the terms of this Final Order shall not confer standing in

these Chapter 11 Cases on any party. For all adequate protection and stay relief purposes

throughout the Debtors’ Chapter 11 Cases, the Prepetition Trustees and the other Prepetition

Secured Parties shall be deemed to have requested relief from the automatic stay and adequate




                                                  32
US-DOCS\118638187.5
       Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 33 of 38




protection as of the Petition Date.      For the avoidance of doubt, such request will survive

termination of this Final Order.

        24.      Limitation of Liability.    In permitting the use of the Prepetition Collateral

(including Cash Collateral) or in exercising any rights or remedies as and when permitted pursuant

to the Interim Order, this Final Order, the Prepetition Secured Debt Documents or any applicable

law, the Prepetition Secured Parties shall not (i) have liability to any third party or be deemed to

be in control of the operations of any of the Debtors or to be acting as a “controlling person,”

“responsible person” or “owner or operator” with respect to the operation or management of any

of the Debtors (as such terms, or any similar terms, are used in the Internal Revenue Code, the

United States Comprehensive Environmental Response, Compensation and Liability Act, 29

U.S.C. §§ 9601 et seq. as amended, or any similar federal or state statute) or (ii) owe any fiduciary

duty to any of the Debtors, their creditors or their estates, or shall constitute or be deemed to

constitute a joint venture or partnership with any of the Debtors. Furthermore, nothing in this Final

Order shall in any way be construed or interpreted to impose or allow the imposition upon the

Prepetition Secured Parties of any liability for any claims (as defined in Section 101(2) of the

Bankruptcy Code) arising from the prepetition or postpetition activities of any of the Debtors and

their respective affiliates.

        25.      Effectiveness. This Final Order shall constitute findings of fact and conclusions of

law and shall take effect and be fully enforceable nunc pro tunc to the Petition Date immediately

upon entry hereof. Notwithstanding Bankruptcy Rules 6004(h), 6006(d), 7062 or 9014 of the

Bankruptcy Rules or any other Bankruptcy Rule, or Rule 62(a) of the Federal Rules of Civil

Procedure, this Final Order shall be immediately effective and enforceable upon its entry and there




                                                  33
US-DOCS\118638187.5
       Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 34 of 38




shall be no stay of execution or effectiveness of this Final Order. To the extent that any finding of

fact shall be determined to be a conclusion of law it shall be so deemed and vice versa.

        26.      Proofs of Claim. None of the Prepetition Secured Parties shall be required to file

proofs of claim in any of the Chapter 11 Cases or successor cases, and the Debtors’ stipulations in

paragraph C herein shall be deemed to constitute a timely filed proof of claim against each of the

Debtors. Any order entered by the Court in relation to the establishment of a bar date for any claim

(including without limitation, administrative claims) in any of the Chapter 11 Cases or successor

cases shall not apply to the Prepetition Trustees or the other Prepetition Secured Parties with

respect to the Prepetition Secured Indebtedness. Notwithstanding the foregoing, the Prepetition

Trustees (on behalf of themselves and the applicable Prepetition Secured Parties) are each hereby

authorized and entitled, in their sole discretion, but not required, to file (and amend and/or

supplement, as they see fit) a master proof of claim for any claims of the respective Prepetition

Secured Parties arising from the applicable Prepetition Secured Debt Documents; provided, that

nothing herein shall waive the right of any Prepetition Secured Party to file its own proofs of claim

against the Debtors.

        27.      Credit Bidding. The Prepetition Trustees shall each have the unqualified right to

credit bid (subject to the requirements of the applicable Prepetition Secured Debt Documents), up

to the full amount of the Prepetition Secured Parties’ secured claims as applicable, in any sale of

the Prepetition Collateral or Adequate Protection Collateral as provided for in Section 363(k) of

the Bankruptcy Code, without the need for further Court order authorizing the same and whether

any such sale is effectuated through Section 363(k) or 1129(b) of the Bankruptcy Code, by a

chapter 7 trustee under Section 725 of the Bankruptcy Code, or otherwise.




                                                 34
US-DOCS\118638187.5
       Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 35 of 38




        28.      Asset Sales. All sales and other dispositions (including casualty and condemnation

events) of Collateral other than dispositions in the ordinary course of business and dispositions

outside the ordinary course of business that have a value of less than $500,000 on a net basis

(collectively, “Collateral Sales”), unless otherwise agreed to in writing by the Prepetition

Trustees, shall be in exchange for 100% cash consideration. All net cash proceeds of any Collateral

Sales shall be paid to the applicable Prepetition Trustees and applied in accordance with the

Prepetition Secured Debt Documents. Any proposed property exchange with respect to Collateral

that is not in exchange for 100% cash consideration (other than as set forth above) shall be subject

to the consent of the Prepetition Trustees. The Debtors shall not use, sell or lease any assets outside

the ordinary course of business that have a value in excess of $500,000 on a net basis, or seek

authority of the court to do any of the foregoing, without the prior consent of the Prepetition

Trustees at least five (5) business days prior to the date on which the Debtors seek the authority of

the court for such use, sale or lease.

        29.      Citibank Letter of Credit. Debtor Pacific Drilling Company Limited (“CayCo”)

shall and shall be authorized to pledge $5,575,788.35 of cash as collateral (the “CayCo Pledge”)

to be held in an account maintained by Citibank, N.A. (“Citi”) for a certain letter of guarantee (the

“Citibank LC”) provided by Citi for which CayCo is currently a guarantor. Upon provision of

the CayCo Pledge, Citi shall be deemed to have a perfected, first-priority security interest in the

CayCo Pledge (the “Citi Liens”) and the Prepetition Secured Parties shall be deemed to have

perfected security interests junior to the Citi Liens in the same priority as the Prepetition Secured

Parties’ security interests in other Collateral. Notwithstanding anything to the contrary in this

Final Order, the CayCo Pledge shall remain segregated from the remainder of the Debtors’ Cash

Collateral and the Debtors shall not be authorized to utilize the CayCo Pledge for any of the uses



                                                  35
US-DOCS\118638187.5
       Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 36 of 38




authorized by paragraphs 2 and 3 of this Final Order. Upon provision of the CayCo Pledge,

Citibank’s security interest in the $5,575,788.35 prepetition pledge of cash by Debtor Pacific

Drilling S.A. (the “PDSA Pledge”) pursuant to that certain Pledge, Assignment, Control and Cash

Collateral Agreement dated as of September 25, 2019, shall be released to the Debtors, and the

Debtors shall be authorized to utilize the funds as Cash Collateral pursuant to the terms and

conditions of this Final Order. The Debtors shall and are hereby authorized to enter into any

agreements reasonably required by Citi and the Prepetition Secured Parties to effectuate the CayCo

Pledge and the release of the PDSA Pledge, including but not limited to any pledge agreements,

assignment agreement, cash collateral agreements, control agreements, release agreements, and

any similar agreements.

        30.      Headings. The headings in this Final Order are for purposes of reference only and

shall not limit or otherwise affect the meaning of this Final Order.

        31.      Jurisdiction. The Court shall retain jurisdiction to enforce the terms of this Final

Order and to adjudicate any and all matters arising from or related to the interpretation or

implementation of this Final Order.

        32.      Controlling Effect of Final Order. To the extent any provision of this Final Order

conflicts or is inconsistent with any provision of the Motion, the provisions of this Final Order

shall control to the extent of such conflict.

Signed: ___________________, 2020.
        Signed: November 25, 2020.

                                                     ____________________________________
                                                THE HONORABLE   DAVID R. JONES
                                                     DAVID R. JONES
                                                UNITED STATES BANKRUPTCY JUDGE
                                                       UNITED STATES BANKRUPTCY JUDGE




                                                  36
US-DOCS\118638187.5
       Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 37 of 38




                                    Exhibit 1

                                     Budget




US-DOCS\118638187.5
                                                                    Case 20-35212 Document 168 Filed in TXSB on 11/25/20 Page 38 of 38



 Pacific Drilling
 Consolidated Cash Forecast
 ($000's)
Forecast Week ‐‐>                                                    Week 1       Week 2       Week 3       Week 4       Week 5       Week 6       Week 7       Week 8       Week 9
Week Beg (Sun)                                                       11/1/20     11/8/20      11/15/20     11/22/20     11/29/20     12/6/20      12/13/20     12/20/20     12/27/20
Week End (Sat)                                                       11/7/20     11/14/20     11/21/20     11/28/20      12/5/20     12/12/20     12/19/20     12/26/20      1/2/21      Emergence    Total
Receipts
  Vessel Receipts                                                         ‐          8,545        6,327        3,235          ‐            ‐          5,273        3,131          ‐            ‐       26,510
  Reimbursements                                                          ‐            ‐            224          ‐            ‐            ‐            224          ‐            ‐            ‐          447

Operating Disbursements
   Operating                                                              (67)         (66)         (66)        (416)        (417)        (692)      (1,601)        (526)        (526)         ‐       (4,377)
   G&A                                                                    (76)         (17)        (117)         (50)        (885)        (101)        (208)         (68)        (568)         ‐       (2,089)
   Insurance                                                              ‐            ‐            ‐            ‐            ‐            ‐         (1,813)         ‐            ‐            ‐       (1,813)
   Payroll                                                                ‐         (1,674)         ‐         (4,435)         ‐         (1,701)         ‐            ‐         (5,852)         ‐      (13,662)
Total Operating Disbursements                                            (143)      (1,758)        (183)      (4,901)      (1,302)      (2,494)      (3,621)        (593)      (6,945)         ‐      (21,942)

Net Cash Activity before Non Operating Disbursements                     (143)       6,788        6,367       (1,666)      (1,302)      (2,494)       1,875        2,537       (6,945)         ‐        5,016

   Advisory Fees                                                          ‐            ‐            ‐            ‐            ‐            ‐            ‐            ‐           ‐         (13,436)   (13,436)
   Tax                                                                    ‐            ‐            ‐           (676)         ‐            ‐            ‐            ‐           629           ‐          (46)
   Financing Fees                                                         ‐            ‐            ‐            ‐            ‐            ‐            ‐            ‐           ‐          (2,000)    (2,000)
   Exit Facility Draw Down (1)                                            ‐            ‐            ‐            ‐            ‐            ‐            ‐            ‐           ‐          25,000     25,000
Total Non Operating Disbursements                                         ‐            ‐            ‐           (676)         ‐            ‐            ‐            ‐           629         9,564      9,517

Net Cash Activity after Non Operating Disbursements                      (143)      6,788        6,367       (2,342)      (1,302)      (2,494)       1,875        2,537       (6,316)        9,564     14,533
  Cumulative Cash Balance                                             117,360     124,148      130,515      128,173      126,870      124,376      126,251      128,788      122,472       132,036    132,036

  (1) Initial draw will only be executed upon consent of lenders.
